759 N.W.2d 401 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Patrick Lawrence IDZIAK, Defendant-Appellant.
Docket No. 137301. COA No. 285975.
Supreme Court of Michigan.
January 28, 2009.

Order
On order of the Court, the application for leave to appeal the July 25, 2008 order *402 of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Parole Board is required to compute a new parole eligibility date for inmates who commit new criminal offenses while on parole, by exercising its discretion to determine what is the "remaining portion" of the sentence for the previous offense [see MCL 768.7a(2); Wayne County Prosecutor v. Michigan Department of Corrections (People v. Young), 451 Mich. 569, 548 N.W.2d 900 (1996)]; (2) if so, whether this requirement is satisfied by an MDOC policy to automatically begin the new sentence as of the date of the most recent sentencing, minus any days of jail credit awarded by the trial court; (3) whether (a) the judiciary is precluded from reviewing such a decision by the MDOC under Warda v. City Council, 472 Mich. 326, 333, 696 N.W.2d 671 (2005), or (b) the decision can constitute a violation of a defendant's right to due process or equal protection under the law; and (4) whether a trial court is authorized, required, or not authorized to award jail credit to parolees under MCL 769.11b.
The Clerk of the Court is directed to place this case on the April 2009 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than March 2, 2009, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than March 27, 2009.
We invite the Attorney General to respond on behalf of the Michigan Department of Corrections. The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae, to be filed no later than April 2, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than April 2, 2009.